Exhibit 10.17

 

Interlink Electronics, Inc.

Pledge Agreement

 

This Pledge Agreement (“Pledge”) is made and entered into this 1st day of May,
2001 by and between Michael W. Ambrose (“Pledgor”), and Interlink Electronics,
Inc., a California corporation (“Pledgee”).

 

RECITALS

 

A. To increase his equity interest in Pledgee, Pledgor wishes to purchase, in a
market transaction, 6,251 shares of Common Stock of Pledgee (“the Shares).

 

B. Pledgee has agreed to lend to Pledgor, and Pledgor is borrowing (the “Loan”)
from Pledgee 42,892 Dollars ($42,892) to purchase the Shares, pursuant to a
Secured Promissory Note between Pledgor and Pledgee dated even herewith (the
“Note”).

 

C. As a material consideration for the Pledgee to extend the Loan to Pledgor,
Pledgor has agreed to pledge the Shares to the Pledgee to secure payment of the
Note.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the sufficiency of which is
hereby acknowledged, the parties agree that:

 

1. Pledge of Interest for Security Purposes. Pledgor hereby assigns and pledges
to the Pledgee, and hereby grants to the Pledgee a security interest in (1) all
of his/her right, title and interest in the Shares, and (2) except as set forth
in Section 2 below, all distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect to or in
exchange for any of the Shares all in order to secure Pledgor’s obligations
under the Note. The Pledgee shall release its security interest upon payment in
full of all obligations under the Note.

 

2. Right of Possession and Sale. Upon purchase of the Shares, Pledgor shall
issue such instructions as shall be required to cause certificates representing
the Shares, when issued in the name of the Pledgor, to be delivered to the
Pledgee. Except as provided in this Section 2, Pledgee shall be entitled to
retain possession of the certificates representing the Shares until its security
interest therein shall have been released.

 

Pledgor may at any time sell all or any part of the Shares and, in that event,
Pledgee shall release and deliver to its Transfer Agent for appropriate transfer
the certificates representing the Shares that Pledgor has elected to sell if,
but only if, appropriate action shall have been taken to cause the proceeds of
the sale of such Shares to be paid to the Pledgee as a payment of principal

 



--------------------------------------------------------------------------------

and/or interest under the Note (provided that, if the Note shall have been fully
discharged, any excess shall be payable to the Pledgor).

 

3. Distributions. As long as no Event of Default (as defined below) shall have
occurred and be continuing, Pledgor shall be entitled (a) to exercise or refrain
from exercising any voting or other rights pertaining to the Shares or any part
thereof, and (b) to receive any distributions paid in respect to the Shares.

 

4. Default. Occurrence of any of the following events shall constitute an “Event
of Default” by Pledgor under this Pledge: (a) the default by Pledgor in
observance of any provision of this Pledge or the Note; (b) the falsity of any
representation or warranty made by the Pledgor herein; (c) the seizure or levy
upon the Shares under any legal governmental process against the Pledgor; (d)
the filing by Pledgor of any petition for relief under any bankruptcy or debtor
relief law; or (e) the filing of any petition against Pledgor of an involuntary
petition under any bankruptcy or debtor relief law that is not dismissed within
sixty (60) days.

 

5. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties to this Agreement in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement via telephone
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Agreement

 

6. Further Assurances. Pledgor will, at the request of the Pledgee, execute and
deliver such additional documents, including, but not limited to, financing
statements, and take all further actions, as may be reasonably necessary or
appropriate to perfect and protect the security interest granted hereby or to
enable the Pledgee to exercise and enforce its rights and remedies hereunder
with respect to the Shares.

 

7. Attorneys’ Fees. The prevailing party in any dispute arising out of the
interpretation or enforcement of this Pledge shall be entitled to its reasonable
attorneys’ fees and costs, including attorneys’ fees and costs incurred at
trial, on appeal, or otherwise, including but not limited to matters peculiar to
bankruptcy law. If an action is filed, the parties agree to pay such additional
sum as the trial judge and any appellate court may adjudge reasonable as
attorney’s fees in the action, including any appeal, along with statutory costs
and disbursements, and together with interest.

 



--------------------------------------------------------------------------------

8. Modifications. This Pledge shall not be modified except in writing signed by
all of the parties hereto.

 

9. Choice of Law. This Pledge shall be governed by and construed in accordance
with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has signed this Pledge Agreement as of the
date set forth above.

 

/s/    MICHAEL W. AMBROSE

--------------------------------------------------------------------------------

Signature

MICHAEL W. AMBROSE

Printed Name

6-16-01

Date

 